DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 34, 37-42, 45, 47, 48, 50-53, 55-59, and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 33 recites that “the receptacle of the first distal connector receiving the second proximal connector is the only connection disposed between the first proximal connector and the second distal connector”. The disclosure does not support this recited configuration. As presented, there must be a “connection” between each cable and the connectors on each end – per paragraph [0049] of the disclosure as filed, there might be a “permanent joining” between a cable and its associated connectors, but that is still a connection. If there were no connection at that point it would not require being permanently joined together. As such, the disclosure does not reasonably convey possession of the invention as claimed with the receptacle being “the only connection disposed between the first proximal connector and the second distal connector” at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 now recites that “the taper comprises a strain relief.” It is entirely unclear what is intended by this. What is “a strain relief”? How can “a taper” which describes a shape of an object comprise anything? Is the taper of the object itself providing some sort of strain relief? Or is the unidentified object which provides some sort of strain relief located inside the tapered portion? Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 33, 34, 45, 48, 50, 51, 53-58, 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott (US 2003/0163052).
Regarding claims 33 and 61, Mott discloses a system comprising an intravascular catheter or guidewire, the catheter or guidewire being configured to obtain biological data while positioned within a blood vessel of a patient (paragraphs [0038], [0044]) wherein the intravascular catheter or guidewire comprises a proximal portion (toward element 500), a distal portion (toward element 60), a first cable (element 54) comprising a first flexible elongate body terminating in a first distal connector at a distal end of the first flexible elongate body (element 50) and a first proximal connector at a proximal end of the first flexible elongate body (the connection to element 52); and a second cable comprising a second flexible elongate body (element 59) terminating in a second distal connector at a distal end of the second flexible elongate body (element 500) and second proximal connector at a proximal end of the second flexible elongate body (element 58), wherein the proximal portion of the intravascular catheter or guidewire is configured to be coupled to the second distal connector (paragraph [0141]), wherein the first proximal connector is configured to be coupled to a hemodynamic monitoring system (see figure 2), and the first cable is configured to be coupled to the second cable such that the hemodynamic monitoring system is in communication with the intravascular catheter or guidewire via the first cable and the second cable (see figure 2); and wherein the first distal connector comprises an analog-to-digital converter (ADC) configured to receive the biological data via the second cable and convert the biological data into digital signals and a microprocessor coupled to an output of the ADC and configured to process the digital signals into a format that is readable by the hemodynamic monitoring system (paragraphs [0045], [0048], [0094]); and output the processed digital signals to the hemodynamic monitoring system (paragraphs [0064], [0090], [0091]), a component configured to connect to the second proximal connector (see figure 2), and a housing (element 50), wherein the ADC, the microprocessor, and the connection to the second proximal connector are positioned within the housing such that, when the second proximal portion is connected to the first distal connector, the connection is positioned “proximate” the ADC and microprocessor (all are located within the housing and connected); and wherein only the first cable and second cable are configured to extend between the hemodynamic monitoring system and the intravascular catheter or guidewire such that the connection between the fist distal connector and the second proximal connector is the “only” connection disposed between the first proximal connector and the second distal connector (see annotated figure 2 below). The Examiner notes that the number of “connections” between the first proximal connector and second distal connector of Mott are being treated exactly like the “connections” in the disclosure of the instant invention, where the proximal distal connector of each cable are treated as though the joining between these individual “permanently joined” components are not connections. The Examiner also notes that, though Mott does not illustrate a particular configuration, the ADC, microprocessor, and connection are “proximate” in that they are “very near” (https://www.merriam-webster.com/dictionary/proximate, https://www.ahdictionary.com/word/search.html?q=proximate, https://www.collinsdictionary.com/dictionary/english/proximate).


    PNG
    media_image1.png
    387
    773
    media_image1.png
    Greyscale


Mott does not explicitly recite the connection between the first distal connector and the second proximal connector including a receptacle in the first distal connector configured to receive the second proximal connector; Mott does not describe or illustrate whether element 58 is received by element 50 or if element 50 is received by element 58. However, as these are the only two options for making a connection, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Mott with a receptacle in the first distal connector configured to receive the second proximal connector and provide the connection between the first distal connector and second proximal connector, because there are only two options for making such a connection and it would merely require the simple substation of male and female components when configuring the first distal connector to have the receptacle or vice versa as these are both options that have a reasonable expectation of success for providing a coupling between connectors.

Regarding claim 34, Mott further discloses that the biological data includes blood pressure data (paragraph [0036])
Regarding claim 45, Mott further discloses that the second data from the memory device comprises calibration data which is used to process the digital signals (paragraph [0044]-[0045]). 
Regarding claim 48, Mott further discloses that the microprocessor is configured to initiate a read operation to read a first portion of the data from the memory device of the intravascular catheter or guidewire to determine whether or not the intravascular catheter or guidewire is coupled to the cable based on a successful read of the first portion of the data from the memory device (paragraphs [0127]-[0128]; step 314); in response to determining that the intravascular catheter or guidewire is coupled to the cable, read a second portion of the data from the memory device (paragraph [0128], step 322; paragraph [0094])and to further  process the digital signals based on the second portion of the data (paragraphs [0045], [0048], [0094]).
Regarding claims 50 and 51, Mott does not set forth specifics of the geometry of the first distal connector, such as it comprising a circumference less than 3 cm and a length less than 4 cm, or having a shape of a profile which is the same as a shape of a profile of the first flexible elongate body. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have configured the first distal connector in these shapes, since Applicant has not disclosed use of these configurations as providing a particular advantage, solving a stated problem, or serving a different purpose than that of configuration of Mott. Moreover, it appears that any geometric configuration would perform equally well to allow transfer of data. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with the first distal connector comprising a circumference less than 3 cm and a length less than 4 cm, or having a shape of a profile which is the same as a shape of a profile of the first elongate body, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Mott.
Regarding claim 53, Mott does not discuss locations of elements relative to the cross-sections of the components, particularly the housing’s second portion housing the ADC and microprocessor, and the first portion housing the receptacle. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have placed these components in these locations, since Applicant has not disclosed use of these particular relative locations as providing a particular advantage, solving a stated problem, or serving a different purpose than the locations of ADC, microprocessor, and receptacle of Mott. Moreover, it appears that any cross-sectional geometry would perform equally well to house components which require transfer of data between connected components. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with the microprocessor and ADC in the second portion and the receptacle in the first portion, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Mott.
Regarding claims 55 and 58, Mott does not disclose specifics of how the elements are joined; however, the need to provide a reliable connection between components to ensure uninterrupted signal delivery is known in the art, and there are a limited or finite number of basic options for providing connection when debating between permanent and non-permanent solutions. One of ordinary skill in the art could have pursued the known potential solutions of a permanent connection and a non-permanent connection and evaluated which would be a reliable, preferred option for constructing a device and providing a connection between a connector and cable body, such that it would be obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with connectors providing electrical connections between components either permanently joined or with some detachable and others permanently fixed, as these are both options that have a reasonable expectation of success for providing a reliable connection for transfer of data.
Regarding claim 56, Mott does not disclose details of how the ADC and microprocessor are located in the housing, particularly being coupled to a flexible substrate also located in the second portion. However, the need to provide a reliable mount for electronic components, and there are a limited or finite number of basic options (flexible or non-flexible substrates). One of ordinary skill in the art could have pursued the known potential solutions of a flexible substrate and a non-flexible substrate and evaluated which would be a reliable, preferred support for the components, such that it would be obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with the ADC and microprocessor coupled to a flexible substrate or a non-flexible substrate, as these are both options that have a reasonable expectation of success for providing support for circuitry. The Examiner notes that, as the ADC and microprocessor are already located in the second portion, per claim 53, the substrate to which they are coupled must also be located in that portion to allow the coupling. 
Regarding claim 57, Mott further discloses that the first distal connector further comprises a digital-to-analog converter, wherein the microprocessor is coupled to the output of the ADC and to an input of the DAC (paragraph [0048]). Mott does not disclose the coupling being via a serial bus, but, as there are a finite number of options (serial bus or parallel bus), it would have been obvious to try using a serial bus to couple the microprocessor to the ADC and DAC at the time the invention was made.

Claims 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott in view of Brauker (US 2007/0208245).
Mott does not address preferred dimensions of the electronic component; Brauker teaches a medical device with an electronic component coupled to a medical measurement system, where the electronic component has a volume of less than about 10 cm3 (paragraph [0382]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with the electronic component having a volume of less than 10 cm3, as taught by Brauker, in order to minimize the overall size of the system and thus increase convenience during use.
 
Claims 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott in view of Renkis (US 2006/0095539).
Renkis teaches a system providing signal communication between various components (abstract) which includes a status indication mechanism configured to visually display on an exterior at least the following statuses: an unplugged status, an initializing status, and a ready-to-use status, by using a multi-colored light-emitting diode (LED) device, and wherein each status of the device corresponds to a different light color emitted by the LED device (paragraph [0082], which includes table 1 – Renkis teaches red for error, such as lost connection/unplugged, flashing red for when the system performs a task prior to being ready to transmit, and green for connection and being ready to use). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott, as modified above, with a status indication mechanism on the exterior of the housing of the cable, as taught by Renkis, in order to allow a user to quickly see whether the device can be used. 

Claim 40 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott in view of Courtney (US 2013/0023770).
Regarding claim 40, Mott does not disclose the second cable comprising a rotary cable. Courtney teaches a system for inserting components of a medical measurement system into a patient (paragraph [0056]) which includes a rotary cable assembly (see entire device; particularly paragraphs [0011], [0039], [0040]), where the rotary cable assembly can include cables configured to transmit signals (paragraph [0040]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with a rotary cable as the second cable, as taught by Courtney, in order to provide additional control during usage. 
Regarding claim 47, Mott does not discuss the cross-sections of the components, particularly the housing comprising a first portion with a cylindrical outer profile and a second portion with a taper that transitions from a first cross-sectional size of the uniform cylindrical outer profile to a second cross-sectional size such that the taper “comprises a strain relief”. Mott does show the housing having a first portion with a consistent size and a second portion where one dimension is reduced and the device narrows (see figure 2), but it is not clear whether the housing is rectangular or cylindrical when viewed from a different angle. However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have configured the housing in these shapes, since Applicant has not disclosed use of these particular shapes as providing a particular advantage, solving a stated problem, or serving a different purpose than the shapes of the housing of Mott. Moreover, it appears that any cross-sectional geometry would perform equally well to allow transfer of data between connected components without creating undue strain between the elongate body and connector. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott with the distal connector being in a cylindrical housing which tapers, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Mott. Further, Courtney teaches a housing of a cable connector (element 210) which includes a portion with a taper (element 250) which “comprises a strain relief” (paragraph [0075]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Mott with the taper “comprising a strain relief”, as taught by Courtney, in order to increase the longevity of the cable. 

Claim 41 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott, as modified above, and further in view of Renkis.
Renkis teaches a system providing signal communication between various components (abstract) which includes a status indication mechanism configured to visually display on an exterior at least the following statuses: an unplugged status, an initializing status, and a ready-to-use status, by using a multi-colored light-emitting diode (LED) device, and wherein each status of the device corresponds to a different light color emitted by the LED device (paragraph [0082], which includes table 1 – Renkis teaches red for error, such as lost connection/unplugged, flashing red for when the system performs a task prior to being ready to transmit, and green for connection and being ready to use). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott, as modified above, with a status indication mechanism on the exterior of the housing of the cable, as taught by Renkis, in order to allow a user to quickly see whether the device can be used. 

Claim 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott in view of Keehr (US 2009/0075610).
Mott further discloses that the first distal connector is configured to receive the data and determine whether the intravascular catheter or guidewire is coupled to the second cable based on the data (paragraphs [0127]-[0128]; step 314), but does not disclose this being performed by an additional ADC separate from the ADC, the additional ADC having a different resolution than the ADC. Keehr teaches a system which includes two ADC of different resolution, where a first ADC is used to screen the incoming data and then the second ADC is used for more intensive signal processing operations if the signal processed via the first ADC indicates it should take place (paragraphs [0029], [0058]-[0060]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Mott, and split the duties of the ADC into two ADCs, as taught by Keehr, in order to conserve power by using a lower resolution ADC for the screening to determine connection and the higher resolution ADC as part of signal analysis when needed.

Claim 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mott in view of Tulkki (US 2007/0106165).
Mott does not disclose the portion of the second proximal connector which is coupled to the first distal connector comprising a plug; Mott does not set forth specifics of the connector (element 58). Tulkki teaches a guidewire-based system which uses a plug at a proximal end of a component (element 313) to connect to a receptacle (element 314) in a distal connector’s housing (element 312) of an elongate body (element 315) (paragraphs [0045] and [0049]-[0050]; see also figures 4-6), the housing including circuitry for processing and adapting the signal (figure 3), the receptacle being “proximate” the other processing components (figure 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Mott with a plug as the part of the second proximal connector which is received by the first distal connector, as taught by Tulkki, because Mott does not specify how these components are joined and a plug and receptacle are known in the art to provide a reliable connection.

Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 112, particularly with respect to claim 47, Applicant’s general assertion that the amendments have solved all problems are entirely unpersuasive given the new issues noted above.
Regarding the art rejections, Applicant argues that Mott does not disclose the connection between “the receptacle of the first distal connector receiving the second proximal connector” being “the only connection disposed between the first proximal connector and the second distal connector”. The Examiner notes that the instant invention is also not configured like this. The instant invention includes at least a connection between the first cable and the first distal connector and another connection between the first cable and the first proximal connector – as disclosed, these connections might now be “permanently joined” but that permanent joining of the connectors to the cable does not magically remove the connections from the device’s structure. Mott’s device is configured just like that of the instant invention, where there is “only one” connection between the two cable/connector sets, but each of those cable/connector sets includes its own additional connections. 
The Examiner also notes that Applicant’s arguments appear to have ignored the clearly set forth annotated illustration above, as Applicant presents an entirely different drawing than that which is found in the Mott reference cited above, and states that the figure “appears to identify the right arrow of cable 54 as a connector”. It is entirely unclear how Applicant could reach this conclusion, as element 54 in the figure above and in Mott 2003/0163052, which is a double-sided arrow, is a cable, as Applicant acknowledges, and yet Applicant somehow also believes that half of the cable is also a connector? As is clearly set forth, element 50 is the “first distal connector”. Element 54 is the “first cable”. The point where element 54 joins with element 52 inherently requires some sort of connector to enable transfer of data (“the first proximal connector”). This is entirely analogous to the invention as claimed, and anticipates it.
The remainder of Applicant’s arguments directed to the modifying references merely assert that they do not remedy the supposed deficiencies of Mott; as these supposed deficiencies are not present, these arguments are entirely moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791